Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Claims 1-10 and 17-23 will be pending in this application.
3.          This office action is in response to the RCE Filed 12/10/2021. 
4.	Claims 1, 17, 21 and 22 have been amended, claims 11-16 have been canceled.
5.	Claims 1 and 17 and 21 are independent claims.
6.	The office action is made Non-Final.

Continued Examination under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/03/2021 has been entered.

Information Disclosure Statement
7.        The information disclosure statement (IDSs) submitted on 09/27/2019, 03/12/2020, 09/01/2020, 01/06/2021, 04/15/2021, 08/24/2021 and 11/11/2021 are considered by the examiner.

Examiner Note
8.         The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

11.        Claims 1-3, 6-10, 17-19 and 21-23 are rejected under 35 U.S.C.103 as being unpatentable over Marcu et al (US 20020046018 A1) in view of Kimelfeld et al (US 20150051900 A1) and further in view of Sun et al (US 20180189385 A1).

12.         Regarding claim 1 (Currently amended), Marcu teaches method for managing a session of dialogue with an autonomous agent, the method comprising: 
generating, from a question sentence comprising text, a question communicative discourse tree that represents rhetorical relationships between elementary discourse units in the text ([0004], “Two basic tree types include (1) the syntactic tree, which can be used to graphically represent the syntactic relations among components of a text segment, and (2) the rhetorical tree (equivalently, the rhetorical structure tree (RST) or the discourse tree), which can be used to graph the rhetorical relationships among components of a text segment.” more specifically see Fig 1, [0005], see also [0030], “parsing an input text segment to generate a parse tree (e.g., a discourse tree or a syntactic tree) for the input segment, [0090], a question sentence with plurality of fragments (elementary discourse units), includes at least one verb and words, in line with the applicant Pre-Grant Pub (see [0056], a “sentence fragment," or "fragment" is a part of a sentence that can be divided from the rest of the sentence.),), at least one of the elementary discourse units comprising a verb and a plurality of words ([0090], a question sentence with plurality of fragments (elementary discourse units), includes at least one verb and words), wherein generating the question communicative discourse tree comprises: 
generating, from the text, a discourse tree that represents rhetorical relationships between the elementary discourse units, wherein the discourse tree comprises nodes, each nonterminal node of the nodes representing a rhetorical relationship between two of the elementary discourse units, and each terminal node of the nodes is associated with one of the elementary discourse units ([0004], “Two basic tree types include (1) the syntactic tree, which can be used to graphically represent the syntactic relations among components of a text segment, and (2) the rhetorical tree (equivalently, the rhetorical structure tree (RST) or the discourse tree), which can be used to graph the rhetorical relationships among components of a text segment.” Fig 1, [0005], “The example in FIG. 1 shows the types of structures in a discourse tree 100 for a text fragment.  The leaves 102 (terminal node) of the tree correspond to elementary discourse units ("edus") and the internal nodes (nonterminal node) correspond to contiguous text spans.  Each node in a discourse tree is characterized by a "status" (i.e., either "nucleus" or "satellite") and a "rhetorical relation," which is a relation that holds between two non-overlapping text spans.  In FIG. 1, nuclei 104 are represented by straight lines while satellites 106 are represented by arcs.” [0030], “parsing an input text segment to generate a parse tree (e.g., a discourse tree or a syntactic tree) for the input segment, [0090], a question sentence with plurality of fragments (elementary discourse units), includes at least one verb and words, in line with the applicant Pre-Grant Pub (see [0056], a “sentence fragment," or "fragment" is a part of a sentence that can be divided from the rest of the sentence.));
Marcu implicitly teaches accessing a plurality of candidate answers, each candidate answer comprising elementary discourse units ([0217]-[0023], Fig 17 step 1706 in line with the applicant Pre-Grant Pub [0208]); 
generating, for each candidate answer of a plurality of candidate answers, a candidate answer communicative discourse tree that represents rhetorical relationships between elementary discourse units in the respective candidate answer ([0030], “applying a statistical model to determine a probability of correctness for each of potential solution, and extracting one or more high- probability solutions based on the solutions' respective determined probabilities of correctness” [0094], [0221]-[0223]); 
for each candidate answer, computing a level of complementarity between the question sub-communicative discourse tree and the respective candidate answer communicative discourse tree by applying a classification model to the question sub-communicative discourse tree and to the respective candidate answer communicative discourse tree ([0030]“applying a statistical model to determine a probability of correctness for each of potential solution, and extracting one or more high- probability solutions based on the solutions' respective determined probabilities of correctness” [0094], [0221]-[0223]);
 Further Marcu explicitly teaches selecting an answer from the candidate answers based on the computed level of complementarity ([0030], [0028], [0221]-[0223], ranking the multiple possible solutions generated); and 
providing the selected answer to a user device ([0036], “These multiple solutions may be desirable if, for example, the output of the summarizer was being provided to a user (e.g., human or computer process) that could make use of multiple outputs.”).  

Marcu didn’t specifically teach:
accessing a plurality of verb signatures, wherein each verb signature comprises the verb of the respective elementary discourse unit and a sequence of thematic roles, wherein thematic roles describe a relationship between the verb and related words; 
determining, for each verb signature of the plurality of verb signatures, a plurality of thematic roles of the respective signature that match a role of a word in the respective elementary discourse unit; selecting a particular verb signature from the plurality of verb signatures based on the particular verb signature comprising a highest number of matches;  and 
associating the particular verb signature with the respective elementary discourse unit; 
identifying a question sub-communicative discourse tree from the question communicative discourse tree, wherein the question sub-communicative discourse tree comprises at least one of the elementary discourse units having a corresponding verb signature and represents a sub-question; 
accessing a plurality of candidate answers, each candidate answer comprising elementary discourse units; 
generating, for each candidate answer of a plurality of candidate answers, a candidate answer communicative discourse tree that represents rhetorical relationships between elementary discourse units in the respective candidate answer; 
for each candidate answer, computing a level of complementarity between the question sub-communicative discourse tree and the respective candidate answer communicative discourse tree by applying a classification model to the question sub-communicative discourse tree and to the respective candidate answer communicative discourse tree.

However Kimelfeld teaches accessing a plurality of verb signatures, wherein each verb signature comprises the verb of the respective elementary discourse unit and a sequence of thematic roles, wherein thematic roles describe a relationship between the verb and related words (Figs 1-3, [0003]-[0004], “VerbNEt pattern and set of deep pattern trees comprising at least agent, verb and target. “Agent” and “target” as relationship between related words and the verb. In line with the applicant instant Pre-Grant Pub [0057]-[0058]); 
determining, for each verb signature of the plurality of verb signatures, a plurality of thematic roles of the respective signature that match a role of a word in the respective elementary discourse unit (Figs 1-3, [0023], Deep pattern trees, D1, D2, D3, .., Dn, see Fig 1, item 500 with corresponding thematic roles that match role of word in tree 500 in Fig 2”, in line with the applicant instant Pre-Grant Pub [0057]-[0058]); 
selecting a particular verb signature from the plurality of verb signatures based on the particular verb signature comprising a highest number of matches ([0023], [0030], deep pattern occurring most frequently as the selected match, with the set of sentences);  and 
associating the particular verb signature with the respective elementary discourse unit ([0019]-[0023], “match and align a given sentence with a proper "deep pattern" derived from a language net, such as VerbNet in order to allow assignment of thematic roles to phrase(s) in the sentence.”, [0033], “match pattern components with spans (elementary discourse units (EDUs)) of a given string, in order to, in turn, map thematic roles to spans.” [0035], Fig 9, step S325, “assign thematic roles to certain nodes of the deep pattern tree”, [0067], in line with the applicant instant Pre-Grant Pub [0072]); 
identifying a question sub-communicative discourse tree from the question communicative discourse tree, wherein the question sub-communicative discourse tree comprises at least one of the elementary discourse units having a corresponding verb signature and represents a sub-question ([0002] , [0026], [0038] and [0065] sub-tree)); 
Also Kimelfeld teaches generating, from the text, a discourse tree that represents rhetorical relationships between the elementary discourse units, wherein the discourse tree comprises nodes, each nonterminal node of the nodes representing a rhetorical relationship between two of the elementary discourse units, and each terminal node of the nodes is associated with one of the elementary discourse units (Figs 1-4, [0004], [0027]-[0029], [0068], semantic parsing. A discourse tree of Figs 1-4 represents rhetorical relationships between sentence fragments (elementary discourse units or EDUs). The discourse trees of Figs 1-4 includes nodes. Each nonterminal node representing a rhetorical relationship between two of the sentence fragments and each terminal node of the nodes of the discourse tree is associated with one of the sentence fragments (elementary discourse units or EDUs) In line with the applicant instant Pre-Grant Pub [0202]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of teachings suggested in Kimelfeld’s system into Marcu’s and by incorporating Kimelfeld into Marcu because both system are related to semantic parsing would provide a semantic parsing using a VerbNet corpus.
Further Sun teaches accessing a plurality of candidate answers, each candidate answer comprising elementary discourse units (Fig 2, [0049]-[0052], accessing a plurality of candidate answer comprising elementary discourse units (segments) as shows in Fig 2, [0049], “By matching the semantic parse tree with the pre-established matching base, a candidate answer "HOME button and power switch of the mobile phone can be pressed at the same time to realize screenshot" in the pre-established matching base is obtained, and an alignment probability between the candidate answer and the semantic parse tree is calculated by using above-mentioned formulas.  It can be seen from FIG. 2 that, "iPhone6" matches "mobile phone", with an alignment probability of 0.05, "how" matches "can" and "realize", with an alignment probability of 0.05 and an alignment probability of 0.001 respectively, "print screen" matches "screenshot", with an alignment probability of 0.22.”); 
generating, for each candidate answer of a plurality of candidate answers, a candidate answer communicative discourse tree that represents rhetorical relationships between elementary discourse units in the respective candidate answer (Fig 1, [0049]-[0052] pre-established matching base (a candidate answer communicative discourse tree)); 
for each candidate answer, computing a level of complementarity between the question sub-communicative discourse tree and the respective candidate answer communicative discourse tree by applying a classification model to the question sub-communicative discourse tree and to the respective candidate answer communicative discourse tree (Fig 2, [0049]-[0052] Fig 1, step S13, alignment probability (a level of complementarity) between each of candidate answers in the pre-established matching base (the respective candidate answer communicative discourse tree) and the semantic parse tree (the question sub-communicative discourse tree));
 selecting an answer from the candidate answers based on the computed level of complementarity (Fig 1, step S14, [0049]-[0052], after the alignment probability between each of candidate answers in the pre-established matching base and the semantic parse tree is obtained, the final answer can be determined according to the alignment probability.); and 
providing the selected answer to a user device ([0054]).  
Also Sun teaches generating, from a question sentence comprising text, a question communicative discourse tree that represents rhetorical relationships between elementary discourse units in the text (Fig 1, step S11 & S12, [0034]-[0036], “the search engine receives the query sentence input (a question sentence) by the user, the search engine further parses the query sentence to generate the semantic parse tree (a question communicative discourse tree) corresponding to the query sentence”, Fig 2, [0048]-[0049], “As shown in FIG. 2, a query sentence input by the user is "How to print screen in iPhone6" (a question sentence).  After the query sentence is parsed, a corresponding semantic parse tree containing "iPhone6", "how", and "print screen" (elementary discourse units) is obtained.”), at least one of the elementary discourse units comprising a verb and a plurality of words (Fig 2, the elementary discourse unit for example “print screen” comprising a verb “print” and a plurality of words “screen”).

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of teachings suggested in Sun’s system into Kimelfeld’s and by incorporating Sun into Marcu and Kimelfeld combined system because all system are related to semantic parsing would locate an answer based on question and answer.

2513.	Regarding claim 2, Marcu, Kimelfeld and Sun teach the invention as claimed in claim 1 above and further Kimelfeld teaches wherein identifying the question sub-communicative discourse tree further comprises identifying a rhetorical relation that is (i) not joint and (ii) not elaboration (Figs 1-4).  

2814.	Regarding claim 3, Marcu, Kimelfeld and Sun teach the invention as claimed in claim 1 above and further Sun teaches wherein accessing a plurality of candidate answers 29comprises searching for keyword matches derived from elementary discourse units of the 30question communicative discourse tree against (i) a database of a discourse corpus, (ii) a 31database of a keyword corpus, or (iii) past utterances received (Fig 1, pre-established matching base).  

115.	Regarding claim 6, Marcu, Kimelfeld and Sun teach the invention as claimed in claim 1 above and further Kimelfeld teaches the rhetorical relationships include a 2contrast, a solution, a motivation, a background information, an evidence, an antithesis, an 3emphasis of an attitude or a belief, a purpose, a temporal circumstance, a spatial circumstance, or 4a situational circumstance (Figs 1-4, [0004], [0027]-[0029], [0068], rhetorical relationships (like (NP V NP NP) VerbNet patterns) between sentence fragments (elementary discourse units or EDUs).).  

161.	Regarding claim 7, Marcu, Kimelfeld and Sun teach the invention as claimed in claim 1 above and further Sun teaches wherein the classification model is a nearest neighbor model or a tree-kernel learning model ([0069], Fig 5, [0071]-[0077]).  

117.	Regarding claim 8, Marcu, Kimelfeld and Sun teach the invention as claimed in claim 1 above and further Sun teaches wherein applying the classification model 2comprises pairing the question sub-discourse tree and the respective candidate answer discourse 3tree ([0069], Fig 5, [0071]-[0077]).  

18.	Regarding claim 9, Marcu, Kimelfeld and Sun teach the invention as claimed in claim 1 above and further Sun teaches wherein selecting the answer from the plurality of 2candidate answers comprises ranking the candidate answer discourse trees and selecting a 3candidate answer associated with a highest ranked complement pair discourse tree (Fig 5).

19.	Regarding claim 10, Marcu, Kimelfeld and Sun teach the invention as claimed in claim 9 above and further Sun teaches Marcu teaches wherein the ranking is determined by an answer 6popularity of past searches, a searching rank learned by a search engine on a basis of a number of 7searches for a same user or a same type of query ([0222], “the multiple possible solutions generated in step 1706 are ranked using pre-generated ranking statistics from a statistical model”). 

20.	Regarding claim 22, Marcu, Kimelfeld and Sun teach the invention as claimed in claim 1 above and further Sun teaches determining the plurality of candidate answers by: obtaining, from one or more elementary discourse units of the question communicative discourse tree, one or more keywords; and responsive to identifying, in an external database, the one or more keywords, forming one or more of the plurality of candidate answers from the one or more keywords (Fig 1 and 2);

21.	Regarding claims 17-19, those claims recite a system performs the method of claims 1-3 respectively and are rejected under the same rationale.

22.	Regarding claims 21 and 23, those claims recite a non-transitory computer readable storage medium storing instructions performs the method of claims 1 and 7 respectively and are rejected under the same rationale.

23.        Claims 4-5 and 20 are rejected under 35 U.S.C.103 as being unpatentable over Marcu et al (US 20020046018 A1) in view of Kimelfeld et al (US 20150051900 A1) and Sun et al (US 20180189385 A1) as claimed in claim 1 above and further in view of LIN (US 20160247068 A1) hereinafter as LIN.

24.	Regarding claim 4, Marcu, Kimelfeld and Sun didn’t teach 34selecting an additional answer from the candidate answers based on an additional 35computed complementarity; 36providing the additional answer to the user device; 37receiving, from the user device, an indication of a preferred answer of the selected 38answer and the additional answer; and 39performing an additional search for keyword matches.
However LIN teaches selecting an additional answer from the candidate answers based on an additional 35computed complementarity; 36providing the additional answer to the user device; 37receiving, from the user device, an indication of a preferred answer of the selected 38answer and the additional answer; and 39performing an additional search for keyword matches ([0016]-[0017], interacting model).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of teachings suggested in LIN’s system into Marcu, Kimelfeld and Sun combined system and by incorporating LIN into Marcu, Kimelfeld and Sun combined system because all system are related to semantic parsing would provide an automatic question answering.

25.	Regarding claim 5, Marcu, Kimelfeld and Sun didn’t teach 34 requesting clarification from a user of the question sentence based on a keyword 3search; 4generating a new sub-communicative discourse tree from the clarification; and 5providing the new sub-communicative discourse tree and an additional candidate answer 6discourse tree to the classification model.
However LIN teaches requesting clarification from a user of the question sentence based on a keyword 3search; 4generating a new sub-communicative discourse tree from the clarification; and 5providing the new sub-communicative discourse tree and an additional candidate answer 6discourse tree to the classification model ([0043], adjusting the user model) .
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of teachings suggested in LIN’s system into Marcu, Kimelfeld and Sun combined system and by incorporating LIN into Marcu, Kimelfeld and Sun combined system because all system are related to semantic parsing would provide an automatic question answering.

26.	Regarding claim 20, this claim recites a system performs the method of claims 4 and is rejected under the same rationale.

Respond to Amendments and Arguments
27.       Applicant’s 35 U.S.C. § 103 arguments on claims has been fully considered but are moot in view of the new ground of rejection necessitated by applicant’s amendment presented above, 35 USC § 103. 
CONCLUSION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM SKHOUN whose telephone number is (571)272-9466. The examiner can normally be reached Normal schedule: Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HICHAM SKHOUN/Primary Examiner, Art Unit 2169